DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 11 recites, “said floating connection allowing unrestricted relative movement…”. It is unclear because the use of “unrestricted” causes confusions to what kind of property constitutes the “unrestricted” as recited. For example, the connection may be a non-fixed connection at the connection point and/or the connection may be frictionless. Therefore, metes and bounds of the claim cannot be ascertained and thus the claims are unclear.
For examination purposes, “unrestricted” in claims 1, 2 and 11 are construed that the connection itself is not permanently joined, so the heat exchange tubing and first connecting tubing are allowed to move relatively at the connection at the sealing ring.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deivasigamani (US Patent No. 8,656,867).
Regarding claim 1, Deivasigamani discloses a heat exchanger (coil heat exchanger 4, Fig. 2) comprising:
(a)    a fluid conductor comprising a heat exchange tubing (helix coil 18, Fig. 5) comprising a first end (helix coil exit port 78, Fig. 5) and a lumen (internal bore of the coil 18); and
(b)    a first connecting tubing (port fitting 72, Fig. 5) comprising an outer surface (outer surface of the fitting 72), a lumen (internal bore of the fitting 72) and a first sealing ring (74) disposed about said outer surface of said first connecting tubing (see Fig. 5), wherein a first connection is formed at said first end of said heat exchange tubing (connection between the fitting 72 and coil 18), said first connection consisting of said fluid conductor and said first connecting tubing, wherein said first connecting tubing is configured for insertion into said lumen of said heat exchange tubing at said first end such that said first sealing ring comes in sealing engagement with said first connecting tubing 
Regarding claim 2, Deivasigamani further discloses wherein said fluid conductor further comprises a second end (opposite end of the helix coil having a similar port fitting, col. 11, lines 26-27, i.e., the inlet end of the helix coil 18) and said heat exchanger further comprises a second connecting tubing (port fitting 72 at the opposite inlet end) comprising 
Regarding claim 3, Deivasigamani further discloses wherein said first connecting tubing (72) further comprises a central axis (an axis of the fitting 72) and a groove (75, Fig. 5) disposed about said central axis on said outer surface of said first connecting tubing (the groove 75 is provided about the axis of the fitting 72), said groove configured for receiving and retaining said first sealing ring in place to prevent relative motion of said first 
Regarding claim 4, Deivasigamani further discloses wherein said heat exchange tubing further comprises an outer surface (outer surfaces of the coil 18) and said heat exchange tubing further comprises a plurality of fins each extending from said outer surface of said heat exchange tubing (see the fins 66 in Fig. 2).
Regarding claim 7, Deivasigamani further discloses wherein said heat exchange tubing further comprises an outer surface (outer surfaces of the coil 18) and a plurality of fins extending from said heat exchange tubing (fins 66, Fig. 2) by attaching said plurality of fins to said outer surface of said heat exchange tubing by laser welding (noted that the “laser welding” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “laser welding” does not imply a distinct structure to the finned heat exchange tubing itself. Deivasigamani discloses the fins 66 are laser welded onto coil 18 see col. 9, lines 48-51).
Regarding claim 10 Deivasigamani further discloses wherein said heat exchange tubing is a helical coil (helix coil 18).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klotten (US PGPub No. 2008/0100058).
Regarding claim 11, Klotten discloses a heat exchanger (Figs. 2, 5a and 5b) comprising:
(a) a fluid conductor comprising a heat exchange tubing (heat exchanger pipe 4) comprising a lumen (internal bore of the pipe 4), a first end (pipe end 15 at cover plate 2), 
(b) a first connecting tubing (cover plate 2 having a tubular connection) comprising a lumen (internal bore of the plate 2),
wherein a connection is formed at said first end of said heat exchange tubing, said connection consisting of said fluid conductor and said first connecting tubing, wherein said first end of said heat exchange tubing is configured for insertion into said lumen of said first connecting tubing such that said first sealing ring comes in sealing engagement with said first connecting tubing and said heat exchange tubing (as best understood, the tubular connection in cover plate 2 connects the pipe 4 with sealing rings 17, see Fig. 5a or 5b) to thereby form a floating connection between said heat exchange tubing at said first end and said first connection tubing while said heat exchanger is in use (“floating connection” is understood as a pipe connection that is not permanently joined, i.e. not welded or brazed. The pipe 4 and the bore in plate 2 are not permanently joined but is suspended by the O-ring 17, which is a “floating connection” as currently understood; and the pipe 4 and plate 2 are connected so that allows a fluid to flow within when the heat exchanger is in use), said floating connection allowing unrestricted relative movement between said heat exchange tubing and said first connecting tubing when said heat exchange tubing expands or contracts along at least its length when subjected to thermal fluctuations (since the pipe 4 and the internal bore of the plate 2 are not permanently joined, the connection allows lengthwise movement between pipe 2 and plate 2 due to thermal fluctuations; “unrestricted” is construed as the heat exchange tubing and first connecting tubing is allowed to move relatively at the connection at the sealing ring as noted above) and a fluid 
Regarding claim 12, Klotten further discloses wherein said heat exchange tubing further comprises a central axis (an axis of the pipe 4) and a groove (groove on pipe 4 for O-ring 17) disposed about said central axis on said outer surface of said heat exchange tubing on said first end (the groove is provided about the axis of the pipe 4), said groove configured for receiving and retaining said first sealing ring in place to prevent relative motion of the first sealing ring relative to said heat exchange tubing (the inner half of the O-ring 17 is retained within the groove on pipe 4 so that the movement of the O-ring 17 about the pipe 4 is prevented).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani (US Patent No. 8,656,867) alone.
Regarding claim 5
It is noted that the fins parameters, including the height and thickness, are recognized in the art to be result-effective variables. No preferred fin thickness is given, but it is recognized in the art that thickness of fins should be made less for greater surface area per unit length and less heat conduction resistance; while more enough for sufficient structural robustness. Similarly, more fin height provides more surface area, while less fin height offers less fluid resistance. Therefore, specifying the fin height and thickness is not novel. One of ordinary skill in the art would perform routine experimentation of including the fin parameters as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of said plurality of fins comprises a thickness and a height and the thickness of at least one of said plurality of fins is about 0.5 mm and the height of said at least one of said plurality of fins is no more than about 10 mm in Deivasigamani through routine experimentation.
Regarding claim 6, Deivasigamani fails to disclose said heat exchange tubing further comprises a wall thickness of no more than about 1.2 mm.
The wall thickness of a tube is also recognized in the art to be result-effective variables. Similar to the fin thickness, more tube thickness provides more structural robustness; while tube thickness provides less heat conduction resistance. Therefore, specifying the tube thickness is not novel. One of ordinary skill in the art would perform routine experimentation of including the tube thickness as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said heat exchange tubing further .
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani (US Patent No. 8,656,867) in view of Morihira (US PGPub No. 2002/0124404).
Regarding claim 8, Deivasigamani fails to disclose wherein said heat exchange tubing and said plurality of fins are constructed from the same material.
Morihira discloses wherein said heat exchange tubing and said plurality of fins are constructed from the same material (see paragraph 0025 and 0027, the tube and fins are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said heat exchange tubing and said plurality of fins are constructed from the same material in Deivasigamani in view of Morihira in order to provide the same anti-corrosion property to both the tube and fins that are made of stainless steel.
Regarding claim 9, Deivasigamani as modified further discloses wherein said same material is stainless steel (see the rejection of claim 8 above).
Claims 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2007/0209606) in view of Sarkisian (US Patent No. 5,109,807).
Regarding claim 13, Hamada (Fig. 7) discloses a heat exchanger for heating a fluid flow (fluid flowing in coil 60), said heat exchanger comprising:

(c) an annular plate (guide 29A, and include a hole at its center to allow the flue flow into region 35b), and
(d) a guide system (partition 19’) disposed within said lumen (within internal bore of coil 60) at said bottom section of said coil (at HT2) and said annular plate disposed between consecutive coil loops of said plurality of coil loops (between consecutive coil loops of HT1 and HT2) within said flue path.
Hamada fails to disclose:
(b)    a shroud comprising a side wall, said side wall comprising an upper section and a lower section, at least one opening disposed on said upper section of said side wall, wherein said top section of said coil is disposed within said upper section of said shroud and said at least one opening is configured to be aligned with a coil loop of said coil and allows a portion of the heated gas to flow around said coil loop and through said at least one opening to enter a space outside of said shroud, wherein the fluid flow is configured to receive heat from the portion of the heated gas flowing around said coil loop; and

(d)    at least one aperture disposed at said lower section of said side wall, said at least one aperture configured to allow the portion of the heated gas to reenter said shroud at only a top end of said lower section of said side wall from the space outside of said shroud to continue heating said bottom section of said coil in said flue path.
Sarkisan discloses a shroud (baffle 46) comprising a side wall (the cylindrical wall of the baffle 46), at least one opening (slots 44) configured to be aligned with a coil loop of said coil and allows a portion of the heated gas to flow around said coil loop and through said at least one opening to enter a space outside of said shroud (“The slots 44 in the baffle 46 are preferably positioned in line with the apices or high points of finned surfaces”, see col. 2, lines 60-67, col. 3, lines 1-6, therefore the exhaust gas flows around the tube 36 and exit through the slots 44).
It is noted that the shroud of Sarkisan forces the gas through the apices of the tube so that the gas has fully contacted the tube 36. Therefore, a single shroud may be provided around both the first heat exchange portion HT1 and second heat exchange portion HT2. The resultant structure of the modification of Hamada in view of Sarkisian includes said side wall comprising an upper section (upper section of the baffle 46 at HT1) and a lower section (lower section of the baffle 46 at HT2), at least one opening disposed on said upper section of said side wall (the slots 44 at HT1), wherein said top section of said coil is disposed within said upper section of said shroud and said at least one opening is configured to be aligned with a coil loop of said coil and allows a portion of the heated 
(c) said guide system configured to cooperate with said shroud to form a flue path between said guide system and said lower section of said shroud, wherein said bottom section of said coil is disposed within said flue path (the partition 19’ together with the baffle 46 at HT2 form a flue path so that the gas flow outwards from space 35b and then through the spaces between tubes in coil 60 and the slots in the baffle 46), and
(d) at least one aperture disposed at said lower section of said side wall (the slots 44 at HT2), said at least one aperture configured to allow the portion of the heated gas to reenter said shroud at only a top end of said lower section of said side wall from the space outside of said shroud to continue heating said bottom section of said coil in said flue path (the shroud section between HT1 and HT2 has slots 44 to allow the gas exit from HT1 only reenters the shroud at top end of lower section of the shroud over the guide 29A, in the flue path defined by the partition 19’ together with the baffle 46 at HT2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided (b) a shroud comprising a side wall, said side wall comprising an upper section and a lower section, at least one opening disposed on said upper section of said side wall, wherein said top section of said coil is disposed within said upper section of said shroud and said at least one opening is configured to be aligned with a coil loop of said coil and allows a portion of the heated gas to flow around said coil loop and through said at least one opening to enter a space 
(c) said guide system configured to cooperate with said shroud to form a flue path between said guide system and said lower section of said shroud, wherein said bottom section of said coil is disposed within said flue path; and
(d)    at least one aperture disposed at said lower section of said side wall, said at least one aperture configured to allow the portion of the heated gas to reenter said shroud at only a top end of said lower section of said side wall from the space outside of said shroud to continue heating said bottom section of said coil in said flue path in Hamada as taught by Sarkisan in order to provide uniform gas distribution of gases to all portions of the tube (col. 3, lines 30-35 of Sarkisan).
Regarding claim 16, Hamada as modified further discloses said at least one opening is selected from the group consisting of a slit and a hole or any combination thereof (the slots 44 is slits or holes).
Regarding claim 17, Hamada as modified further discloses wherein said upper section of said shroud is substantially isolated from said lower section of said shroud (the upper section of baffle 46 covers HT1; and lower section of baffle covers HT2, hence they are isolated).
Regarding claim 18, Hamada as modified further discloses wherein the heated gas is provided by a burner (burner 1).
Claims 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2007/0209606) in view of Sarkisian (US Patent No. 5,109,807) as applied to claim 13 above, and further in view of Smith (US PGPub No. 2013/0199235).
Regarding claim 14, Hamada as modified fails to disclose wherein said at least one opening is configured to vary in size from said upper section of said side wall to said lower section of said side wall.
Smith (Fig. 5) discloses said at least one opening (118) is configured to vary in size from said upper section of said side wall to said lower section of said side wall (see Fig. 5).
It is noted that the larger openings 118 are provided in upstream area of a flow direction; while smaller openings 118 are provided in downstream area of the flow direction. When Smith is provided in Hamada and Sarkisian, larger openings may be provided in upstream area of the baffle 46 of coil 60, and smaller openings may be provided in downstream area of the baffle 46 of coil 60 for a uniform flow through the coil 60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said at least one opening is configured to vary in size from said upper section of said side wall to said lower section of said side wall in Hamada and Sarkisian as taught by Smith in order to provide uniform gas distribution over the coil 60 with baffle 46.
Regarding claim 15
Regarding claim 20, Hamada as modified in claim 13 further discloses an exhaust pointed in a direction (combustion gas flows in downward direction).
Hamada fails to disclose wherein said at least one opening is configured to decrease in size in said direction.
As noted in Claim 14 above, one may provide larger openings in upstream area of the baffle of coil 60 and smaller openings in downstream area of the baffle 46 of coil 60 for a uniform flow through the coil 60. Therefore, the opening is configured to decrease in size in the downward direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said at least one opening is configured to decrease in size in said direction in Hamada and Sarkisian as taught by Smith in order to provide uniform gas distribution over the coil 60 with baffle 46.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2007/0209606) in view of Sarkisian (US Patent No. 5,109,807) as applied to claim 13 above, and further in view of Gerstmann (US Patent No. 4,502,626).
Regarding claim 19, Hamada as modified further discloses wherein said shroud further comprises a lumen (inner side of the baffle 46 as modified)
Hamada fails to disclose at least one drain hole disposed at a bottom edge of said lower section of said shroud and said at least one drain hole is configured for allowing draining of condensate from outside of said shroud to said lumen of said shroud.
Gerstmann (Fig. 2) discloses at least one drain hole (72) disposed at a bottom edge of said lower section of said shroud (bottom side of cylinder 69) and said at least one drain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one drain hole disposed at a bottom edge of said lower section of said shroud and said at least one drain hole is configured for allowing draining of condensate from outside of said shroud to said lumen of said shroud in Hamada and Sarkisian as taught by Gerstmann in order to drain the condensate that may be collected in channel 36 of Hamada.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/1/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deivasigamani (US Patent No. 8,656,867).
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument for the claims 11 and 12, acknowledged that the “unrestricted” in the claim has been construed as shown above, it is noted that the shoulder does restrict the movement of the pipe 4 towards the cover plate 2, but does not limiting the movement of the pipe 4 away from the cover plate 2 due to thermal 
In response to applicant’s argument for the claim 13, Hamada’s guide 29A in Fig. 7 with an opening in the center is the “annular plate” as recited. The guide 29A is placed between the two coils HT1 and HT2 in Hamada to direct the flue flow from HT1 to HT2. In response to applicant’s argument for the claims 14, 15 and 20, the size of the openings is known to be variable along a certain direction so that the overall flow through every part of the heat exchanger remains uniform. Therefore, as Smith is applied in Hamada, uniform gas distribution over the coil 60 with baffle 46 is expected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763